Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
Claims 5-16 are pending and have been examined.
Priority
This application, Serial No. 17/479,515 (PGPub: US2022/0032257) was filed 09/20/2021.  This application is a CONTINUATION of 16/170,323 filed on 10/25/2018 and now US Patent 11/154,833, which is a CON of 15/267,977, filed 09/16/2016, now Patent No. 10/137,426, which is a CON of 14/928,607, filed 10/30/2015, now Patent No. 9/463,431, which is a CON of 12/857,508, filed 08/16/2010, now abandoned, which is a DIV of 11/523,124, filed 09/18/2006, now Patent No. 7/776,553, which claims priority to U.S. Provisional Application Serial No. 60/717,976, filed on September 16, 2005.

Information Disclosure Statements
The Information Disclosure Statement filed 1/27/2022 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 
 
Claim(s) 5-16 is/are rejected under U.S.C. 103(a) as being unpatentable over Muraguchi et al. (WO 2004/051266 A1, which claims priority to JP 2002-331031 filed 2002-11-14, IDS, translation present in parent case 16/170,323) in view of Wang et al. (US 2003/0032071 A1).
(Note: references to WO 2004/051266 A1 will refer to the translation and pagination of the translated document. For reference, translation of figures can also be seen in related Application US 2009/0181859 A1, which also claims priority to JP 2002-331031 filed 2002-11-14).
Regarding claims 5-7 and 9-14
Muraguchi et al. teaches: Methods and apparatuses comprising a microwell array chip having plural microwells (e.g. abstract), the apparatus comprising:
 Micro-cellular- (dimethylsiloxane) (PDMS) microwells (e.g. Pg. 9, Example 1, part 3, Microarray chip)  which reads on: a moldable slab; said moldable slab comprising an array of microwells (claim 5),  the moldable slab is made of poly(dimethylsiloxane) (claim 13); and that the microwells comprise diameters of 5 to 100 μm (Pg. 3, last ¶, part (1)) which reads on “wherein each microwell has a side or diameter of less than 100 microns” (claim 5) and “each microwell has a diameter of 10 to 100 microns” (claims 9-11); that the PDMS microwells are sealed or covered with a cover glass (Fig. 2 (in WO 2004/051266 A1) a glass cover is placed over the PDMS wells (Pg. 22 translated Fig. 2 legends in translated document; also translated document Pg. 9, last ¶, a cover glass was applied on the PDMS wells to prevent drying); and that when air is introduced between the slide glass and the cover glass, the cover glass (which is placed over the PDMS wells) is easily removed (Pg. 7 section (3) ) which reads on “the substrate is a glass substrate” as in claim 12, and on the limitation “reversibly sealed to a substantially planar surface of a solid substrate” (as in claim 6), because the PDMS wells can be removed from the glass and are reversibly sealed. In the interpretation of the claims, the teaching that the cover glass is applied on the PDMS wells to prevent drying is also considered to read on the recitations that “the moldable slab is reversibly sealed to the substrate so as to form a substantially fluid tight seal” as in claim 7.
Muraguchi et al. discloses (as detailed above) that each well is capable of containing a single cell, for example Muraguchi teaches that in the plurality of microwells, each microwell contains one specimen lymphocyte (Pg. 5, 4th ¶), and further teaches that the the microwells are capable of containing cells which secrete cell products, and to assay for such secreted products “Detection of cells that react with the antigen is performed using the proliferation of the test lymphocyte cells or the antibody production as an index”  (Pg. 4, 1st item (4)).
Furthermore Muraguchi teaches that for example if “the microwell is cylindrical, its dimensions comprise 5-100 µm in diameter; and 5 to 100 μm in depth” (Pg. 5 3rd ¶), these teachings of dimensions read on the instantly recited sizes of the wells.
Muraguchi also teaches that for example antibody production (secretion) by the cell can be detected by measuring the antibody immunochemically (e.g. Pg. 5 last line) and that for example, when an antigen binds to an antigen receptor of a T lymphocyte, intracellular signal transduction occurs, followed by cell proliferation and cytokine production. Therefore, cells “can be detected by detecting intracellular signal transduction, cell proliferation, and site force production by various methods.” “In this detection method, signal transduction, cell proliferation, and antibody production can be detected by using mitogen, lectin, antibody, cytokine, PMA, and Ca ionophore) (Pg. 7, 1st item 2. 4th ¶, 6th  ¶).
Muraguchi does not explicitly teach: that the substantially planar surface has at least one capture ligand immobilized thereon; the capture ligand acts to retain at least one cell-derived product (claim 5), or that the capture ligand is an antigen, a protein or an antibody (claim 14).
Wang et al.  teaches:
a detection device 140 comprising microwells utilized to detect the desired biological activity exhibited by cells, such as antibody production. In the case of detecting antibody production, in one embodiment as illustrated in FIG. 16, detection device 140 generally comprises a surface 141 defining an array of prongs 142 upon which antigens are immobilized. In a preferred embodiment, surface 141 is a substantially planar surface (see at [0065], Fig. 16), which reads on the recitations “the capture ligand being characterized in that, when exposed to cell-derived products, the capture ligand acts to retain at least one cell-derived product of the cell-derived products from said single cell or few cells in association with the substantially planar surface.” (claims 5) and ”the capture ligand is an antigen, a protein or an antibody” (claim 18).  
 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the planar substrate, as taught by Muraguchi, by having the substantially planar surface comprise at least one capture ligand immobilized thereon; where the capture ligand acts to retain at least one cell-derived product, the capture ligand comprising an antigen, as taught by Wang in order to assay for cellular function. One would have been motivated to modify the planar substrate of Muraguchi by adding a capture ligand immobilized thereon in order to assay for cellular function of secreted cellular products, because Muraguchi  teaches that for example antibody production (secretion) by the cell can be detected by measuring the antibody immunochemically (e.g. Pg. 5 last line) and that cell response can be detected by using mitogen, lectin, antibody, cytokine, PMA, and Ca ionophore) (Pg. 7, 1st item 2. 4th ¶, 6th  ¶), and because Wang teaches that it is a desirable feature for the device to assay for “cell lines that secrete substances that can be isolated. Such cell lines include cell lines that secrete or express, for example, antibodies, proteins, carbohydrates, enzymes, peptides, hormones, and receptors.” “Moreover, the present invention may be used to screen for a variety of biological activities including, but not limited to, the expression of surface receptor proteins, enzyme production, and peptide production. Furthermore, the present invention may be used to screen a variety of test agents to determine the effect of the test agents on the desired biological activity.” ([0031]) and that having a ligand on the substrate allows for example “antigens immobilized on prongs 142 to potentially bind to antibodies secreted/produced by cells, such as hybridoma cells in wells” ([0065].)
 Regarding claim 8, although Muraguchi in view of Wang fails to specifically teach that the method is completed within 24 hours, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 8 are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the microwell assay art.
Regarding claim 15, although Muraguchi in view of Wang teaches that the apparatus can include a plurality of microwells, the references fail to specifically teach that the array comprises greater than 625 wells per square inch. However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 15 are for any particular purpose or solve any stated problem, and the prior art teaches that a plurality of wells can be included based on the reactions to be conducted.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the microwell assay art.
Regarding claim 16, although Muraguchi in view of Wang do not specifically teach that each of the plurality of wells has a volume of about 10 nanoliters or less, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 16 are for any particular purpose or solve any stated problem, and the prior art teaches that wells can contain as little as one cell.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the microwell assay art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-7, 9-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 8-9 and 13-16 of U.S. Patent No. 11,154,833. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding instant claims 5, 14 and 16, Patent 833 recites an apparatus comprising a moldable slab in contact with a substrate, said moldable slab defining a plurality of wells, wherein each well has a side or diameter of less than 100 microns and contains not more than a single or a few cell(s), wherein at least one of said wells contains the respective single or few cell(s), said respective single or few cell(s) having produced one or more cell-derived product(s) in a volume no greater than about 10 nanoliters in each said well containing said respective single or few cell(s), said one or more cell-derived product(s) being bound to the substrate at a location in fluid communication with said respective well containing said respective single or few cell(s) (see reference claim 1), wherein the cell-derived product comprise(s) one or more members selected from the group consisting of a DNA, RNA, cytokine, chemokine, inflammatory mediator, monokine, lymphokine, a growth factor, a lipid, and a pathogen (see reference claim 8), wherein the cell-derived product(s) is/are liberated from the respective single or few cell(s) by lysis or permeabilization (see reference claim 13), wherein the substrate has a capture ligand immobilized thereon for retaining at least one of the cell-derived product(s), wherein the capture ligand is an antigen, a protein or an antibody (see reference claim 14) and a method comprising temporarily confining cells in a plurality of wells using the apparatus of claim 1, and selectively recovering the single or few cell(s) from an identified well, said well identified from the one or more cell-derived product(s) produced by said single or few cell(s) while temporarily confined in said well, said one or more cell-derived product(s) being bound to the substrate at a location having been in fluid communication with said well (see reference claim 16).
	Regarding instant claims 6-7, see reference claim 9; regarding instant claims 9-10, see reference claims 2-3; regarding instant claim 12, see reference claim 5; regarding instant claim 13, see reference claim 6.

Claims 5-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7, 9-11, 13 and 20 of U.S. Patent No. 10,137,426. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding claims 5, 9-10, 14 and 16, Patent 426 recites a method of producing a microarray of cell-derived products comprising:
(a) reversibly sealing a moldable slab to a surface of a substrate, said moldable slab comprising an array of microwells, each microwell having a side or diameter of less than 100 microns and containing not more than a single or a few cell(s), at least one of said microwells containing the single or few cell(s), wherein the single or few cell(s) produce a cell-derived product in a volume of 10 nanoliters or less of fluid in each said microwell containing the single or a few cell(s); wherein the surface of the substrate facing each said microwell is modified such that it acts to retain the cell-derived product on the surface of the substrate; and
(b) allowing said single or few cell(s) to produce said cell-derived product in said volume such that the cell-derived product produced by the single or few cell(s) in said volume is retained in a detectable amount on the surface of the substrate sealed to the moldable slab (see reference claim 1), wherein the cell-derived product is a cytokine, chemokine, inflammatory mediator, or growth factor (see reference claim 6), wherein the cell-derived product is a pathogen (see reference claim 7), wherein the surface of the substrate is coated with an antibody that is capable of binding the cell-derived product (see reference claim 9) and wherein the cell-derived product is liberated from the single or few cell(s) by lysis or permeabilization (see reference claim 20).
	Regarding instant claims 6-7, see reference claim 11; regarding instant claim 8, see reference claim 10; regarding instant claim 11, see reference claim 2; regarding instant claims 12-13, see reference claims 4-5, respectively.

Claims 5-7, 9-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-8, 11-16 and 26-27 of U.S. Patent No. 9,463,431. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding instant claims 5, 9, 14 and 16 Patent 431 recites an apparatus comprising a moldable slab reversibly sealed to a substrate surface, said moldable slab comprising an array of microwells, wherein each microwell has a side or diameter of less than 100 microns and contains not more than a single or a few cell(s), wherein at least one of said microwells contains the single or few cell(s), wherein the single or few cell(s) produce a cell-derived product in a volume of 10 nanoliters or less of fluid in each said microwell containing the single or few cell(s); wherein the surface of the substrate facing each said microwell containing said single or few cell(s) is bound to the cell-derived product from said single or few cell(s) in their respective microwell (see reference claim 1); wherein the cell-derived product is DNA, RNA, or a lipid, wherein the cell-derived product is a cytokine, chemokine, inflammatory mediator, or growth factor, wherein the cell-derived product is a monokine or lymphokine, wherein the cell-derived product is a pathogen (see reference claims 11-14), wherein the surface of the substrate is coated with an antibody that is capable of binding the cell-derived product (see reference claim 15), wherein the cell-derived product is liberated from the single or few cell(s) by lysis or permeabilization (see reference claims 26-27).
Regarding instant claims 6-7, see reference claim 16; regarding instant claims 10-11, see reference claims 2-3, respectively; regarding instant claims 12-13, see reference claims 7-8, respectively.

Claims 5-12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 13-16, 22, 24, 29-32 and 35 of U.S. Patent No. 8,865, 479. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding instant claim 5, Patent 479 recites a method comprising steps of:
contacting an array of subnanoliter volumes of liquid, each subnanoliter volume of liquid (i) being disposed in one of a plurality of microwells, and (ii) containing a single cell or a few cells and cell-derived products derived from said single cell or few cells, with a substantially planar surface of a solid substrate, wherein the substantially planar surface has at least one capture ligand immobilized thereon; the capture ligand being characterized in that, when exposed to cell-derived products, the capture ligand acts to retain at least one a cell-derived product of the cell-derived products from said single cell or few cells in association with the substantially planar surface; such that the at least one cell-derived product from each subnanoliter volume of liquid is retained by the capture ligand in association with the substantially planar surface in the region of the substantially planar surface contacted by the subnanoliter volume of liquid; wherein each microwell has a side or diameter of less than 100 microns, and wherein each microwell contains not more than a few cells; and
separating the substantially planar surface of the solid substrate from the array of subnanoliter volumes of liquid, wherein the at least one cell-derived product is retained in association with said region of the substantially planar surface of the solid substrate (see reference claim 1), wherein the at least one cell-derived product is or comprises a deoxyribonucleic acid, a ribonucleic acid, a polypeptide or a lipid (see reference claim 22), wherein the at least one cell-derived product is a pathogen (see reference claim 24).
Regarding instant claims 6-7, see reference claim 29, regarding instant claim 8, see reference claim 3; regarding instants claims 9-11, see reference claims 31-32, respectively; regarding instant claim 12, see reference claims 16 and 35; regarding instant claim 14, see reference claims 13-15; regarding instant claim 16, see reference claim 2.


Claims 5-13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-10, 15 and 17 of U.S. Patent No. 8,835,187. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding instant claims 5, 9 and 16, Patent 187 recites A method of producing a microarray of monoclonal antibodies comprising:
(a) reversibly sealing a moldable slab to a substrate, said moldable slab comprising an array of microwells, each microwell having a side or diameter of less than 100 microns and containing not more than a single or a few cell(s), at least one of said microwells containing the single or few cell(s), wherein the cell(s) are antibody-producing cell(s) that secrete monoclonal antibodies in a volume of 10 nanoliters or less of fluid in said microwell; wherein a surface of the substrate facing said microwells is modified such that it acts to retain monoclonal antibody on the surface of the substrate; and
(b) allowing said antibody-producing cell(s) to secrete said monoclonal antibodies in said volume such that monoclonal antibody secreted from the antibody-producing cell(s) in said volume is retained in a detectable amount on the surface of the substrate sealed to the moldable slab (see reference claim 1).
Regarding instant claims 6-7, see reference claim 17; regarding instant claim 8, see reference claim 15; regarding instant claims 10-11, see reference claims 2-3, respectively; regarding instant claims 12-13, see reference claims 9-10.

Claims 5-7, 9-13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-8 and 13of U.S. Patent No. 8,835,188. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding instant claims 5, 9 and 16 Patent 188 recites an apparatus comprising a moldable slab reversibly sealed to a substrate surface, said moldable slab comprising an array of microwells, wherein each microwell has a side or diameter of less than 100 microns and contains not more than a single or a few cell(s), wherein at least one of said microwells contains the single or few cell(s), wherein the cell(s) are antibody-producing cell(s) that secrete monoclonal antibodies in a volume of 10 nanoliters or less of fluid in each said microwell containing the single or few antibody-producing cell(s); wherein the surface of the substrate facing each said microwell containing said single or few antibody-producing cell(s) is bound to monoclonal antibody secreted from said antibody-producing cell(s) in their respective microwell (see reference claim 1).
Regarding instant claims 6-7, see reference claim 13; regarding instant claims 10-11, see reference claims 2-3, respectively; regarding instant claims 12-13, see reference claims 7-8.

Claims 5-13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-10, 15 and 17 of U.S. Patent No. 8,772,049. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding instant claims 5-6, 9 and 16, Patent 049 recites A method of screening a monoclonal antibody comprising:
(a) reversibly sealing a moldable slab to a substrate, said moldable slab comprising an array of microwells, each microwell having a side or diameter of less than 100 microns, wherein microwells of said array contain a single or a few antibody-producing cell(s) that secrete monoclonal antibodies in a volume of 10 nanoliters or less of fluid in said microwells; wherein the substrate's surface facing the microwells is modified such that it acts to retain such secreted monoclonal antibodies on the surface;
(b) allowing said antibody-producing cell(s) to secrete said monoclonal antibodies in said volume such that monoclonal antibody secreted from the antibody-producing cell(s) in said volume is retained by the surface of the substrate sealed to the moldable slab;
(c) removing the substrate from the moldable slab; and
(d) exposing the retained monoclonal antibody to an antigen to test the retained monoclonal antibody for a desired binding specificity (see reference claim 1).
Regarding instant claim 7, see reference claim 17; regarding instant claim 8, see reference claim 15; regarding instant claims 10-11, see reference claims 2-3, respectively; regarding instant claims 12-13, see reference claims 9-10, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641